Citation Nr: 0125127	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an irregular heart 
beat.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for ringing in the 
ears, dizziness and vertigo.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for low back 
disability.

7.  Entitlement to service connection for depression.

8.  Evaluation of service-connected removal of a malignant 
melanoma, evaluated as noncompensable from December 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 18, 1988, to 
November 30, 1998.  He also had 8 years, 2 months, and 5 days 
of active military service prior to January 18, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

At the outset the Board notes that the veteran testified at a 
Board hearing in July 2001.  At the hearing, the veteran 
presented additional medical evidence for consideration in 
his case.  The veteran also presented a waiver of 
consideration by the agency of original jurisdiction.  
Accordingly, the Board will consider the evidence in its 
appellate review of the issues on appeal.  38 U.S.C.A. 
§ 20.1304(c) (2001).

The Board also notes that the veteran was issued a statement 
of the case in December 2000 which identified an issue 
involving a higher rating for service-connected gastritis as 
being on appeal.  The veteran withdrew this issue from 
appellate consideration when he appeared for his hearing in 
July 2001.  38 C.F.R. §§ 20.204(b), (c) (2001).  
Consequently, the Board will not review that issue.

(With the exception of the claim of service connection for 
hemorrhoids, consideration of the issues on appeal is 
deferred pending completion of the development sought in the 
remand below.)


FINDINGS OF FACT

1.  The veteran was treated for hemorrhoids in service during 
the period from 1987 to 1998.

2.  Hemorrhoidal tags were noted on VA examination in May 
1999.

3.  The veteran has continued to receive treatment for 
hemorrhoids after his retirement in November 1998.

4.  The veteran's hemorrhoids are related to his military 
service.


CONCLUSION OF LAW

Hemorrhoids are the result of disease or injury incurred 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (2001).

A review of the veteran's service medical records (SMRs) 
reflects treatment for hemorrhoids beginning in 1987.  
Additional entries, to include a July 1998 entry, document 
additional treatment for hemorrhoids.  The July 1998 entry 
shows that the veteran had an inflamed external hemorrhoid 
and mild internal hemorrhoids.

The veteran was afforded a VA general medical examination in 
May 1999.  He gave a history of an occasional problem with 
external hemorrhoids and the need to use over-the-counter 
remedies.  He denied any history of bleeding and itching.  He 
said that he was asymptomatic at the time of the examination.  
Physical examination revealed external hemorrhoidal tags.  
However, no assessment, impression, or diagnosis was provided 
by the examiner.

The veteran submitted post-service treatment records from the 
military hospital at Maxwell Air Force Base (AFB).  The 
records include a request for a prescription for Proctofoam 
to treat his hemorrhoids in March 2001.  In addition, a 
listing of prescriptions, for the period from February 1996 
to March 2001, reflects several prescriptions for 
hemorrhoidal treatment medications in August 1998, June 1999, 
February 2000 and April 2000, as well as several later 
entries.  In short, the entries demonstrate continued 
treatment for hemorrhoids from before the veteran's 
retirement in November 1998 and extending into 2001.

The veteran testified at a Board hearing in July 2001 that he 
received treatment in service for his hemorrhoids and 
continued to receive treatment since his retirement.  He said 
that he used Proctofoam suppositories and sitz baths to treat 
his symptoms.  

In reviewing the evidence of record, the Board finds that the 
evidence demonstrates that the veteran was treated for 
hemorrhoids on a number of occasions in service.  He has 
continued to receive treatment, to include within months of 
his retirement and up to the present.  The May 1999 
examination revealed external hemorrhoidal tags.  In short, 
the evidence as a whole demonstrates that service connection 
for hemorrhoids is warranted.  


ORDER

Service connection for hemorrhoids is granted.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

In addition, VA recently promulgated new duty-to-assist 
regulations in order to implement the provisions of the 
Veterans Claims Assistance Act of 2000.  See Duty to Assist, 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Sections of the new regulations pertaining to the duty to 
assist and duty to provide notice are applicable to the 
veteran's remaining claims.

In regard to the melanoma removal rating issue, the Court has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the rating issue on 
appeal as a claim for a higher initial rating.

The SMRs clearly show that the veteran underwent surgery to 
remove a nevus on his chest in 1987.  He has undergone 
periodic check-ups to ensure that there was no recurrence of 
the melanoma.  Fortunately, there has been no recurrence.  
The May 2000 rating decision granted service connection for 
the removal of the malignant melanoma and rated the 
disability as analogous to a scar.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7818-7805 (2001).

The rating criteria for Diagnostic Code 7805 require that a 
scar disability be rated on the limitation of function of the 
part affected.  Further, 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (2001), provide for 10 percent ratings for 
scars that are superficial, poorly nourished with repeat 
ulceration, and for scars that are tender and painful on 
objective demonstration.  The May 1999 VA examination failed 
to provide any information on the residual scar other than to 
note that there was a "wide excision of the melanoma anterior 
chest with hypopigmented wide rhomboid shaped scar noted over 
the upper third of the sternum."  The examiner did not 
address whether the scar was poorly nourished, or painful and 
tender, or otherwise affected function.  The lack of findings 
cannot be used to conclude that the veteran's scar did not 
satisfy the criteria.  The examiner is required to provide 
appropriate findings in order to allow for a fair assessment 
of the level of disability.

The veteran testified that he experienced pain and limitation 
of motion as a result of the scar on raising his hands.  A 
new examination is therefore required in order to properly 
assess the veteran's level of disability and to consider 
additional diagnostic codes in rating the residuals of his 
surgery.

The remaining issues, involving irregular heart beat, 
residuals of a right leg injury, ringing in the ears, 
prostate, low back pain and depression were all denied by the 
RO as not well grounded.  However, as noted above, the 
Veterans Claims Assistance Act of 2000 removed the 
requirement that the claimant must submit a well-grounded 
claim.  Further, the duty-to-assist regulations, published in 
August 2001, provide specific guidance on how to carry out 
the provisions of the new law.  

The Board notes that the May 1999 VA examination was 
inadequate in several respects.  The examination provided 
little information in the way of findings.  In some 
instances, such as involving the veteran's ear, dizziness and 
vertigo, the examiner referred the reader to other records.  
The examination report did not provide an assessment, 
impression, or diagnosis for any of the veteran's claimed 
medical conditions.  Because of the lack of findings and 
opinions, there is no basis on which to judge the veteran's 
remaining claims for service connection.

In regard to several of the issues there are extensive 
medical findings in service, after service, or both.  The 
veteran was diagnosed with benign paroxysmal postural vertigo 
(BPPV) in 1991.  He was also diagnosed with tinnitus on a 
number of occasions in service, to include in 1998.  He has 
testified that he continues to experience tinnitus, 
dizziness, and vertigo every other day.  As recent as 
November 1998 he underwent a magnetic resonance angiogram to 
evaluate his complaints of dizziness.  

Additionally, the veteran's SMRs do not show treatment for 
chronic prostatitis in service.  The condition was not 
addressed at the time of the May 1999 VA examination because 
the veteran did not make a claim for the condition until 
November 1999.  Nevertheless, he testified that he was 
treated in 1995 and remained largely asymptomatic until 1999.  
The post-service records from Maxwell AFB note diagnoses of 
chronic prostatitis within several months of the veteran's 
retirement.  He has undergone a number of tests, to include 
an intravenous urogram in October 1999.  The veteran 
testified that he was being treated by private physicians.  
(Transcript p. 9).  Records provided by the veteran at his 
July 2001 hearing reflect that he was evaluated by a private 
physician for evaluation of back and prostate pain.  He was 
noted to have elevated prostate-specific antigen (PSA) test 
results that the examiner said could only be explained by a 
prostate problem.  The veteran was to be referred for further 
evaluation at the University of Alabama at Birmingham (UAB).  
Additional Maxwell AFB records provided by the veteran 

appear to show that a referral to UAB was prepared.  However, 
the RO has not yet had an opportunity to obtain those records 
and associate them with the claims folder. 

The veteran originally sought service connection for 
depression at the time he submitted his original claim in 
December 1998.  He was scheduled for a VA examination to 
evaluate his claim.  However, entries in the claims folder 
indicate that the examination was canceled and that the 
veteran was no longer seeking service connection for 
depression.  The veteran then submitted a statement in 
November 1999 wherein he said that he was in fact seeking 
service connection for depression.

A review of his SMRs reflects that he was treated for 
bereavement, grief, and depression after the death of his 
spouse.  The treatment extended up until the time of his 
retirement in 1998.  A review of the prescription list shows 
that the veteran has been prescribed antidepressants on an 
ongoing basis since prior to his retirement.  He testified at 
his hearing that he received medication for his depression at 
Maxwell AFB since his retirement.  Given the prior diagnoses 
of depression and the continued use of antidepressants, an 
examination is in order to assess the veteran's claim for 
service connection for depression.

Finally, the issues involving irregular heart beat and 
residuals of a right leg injury were not addressed at the 
time of the May 1999 VA examination other than by a listing 
of examination findings.  No assessment, impression, or 
diagnosis was provided.  The veteran underwent Holter 
monitoring for his claimed irregular heartbeat and those 
results are of record.  However, there is no statement from a 
physician that addresses whether or not the veteran has any 
type of cardiac abnormality traceable to military service.  
Further, there were positive findings regarding the 
examination of the veteran's right leg, but again no 
diagnosis.  The veteran's back was not examined as he did not 
introduce that issue until November 1999.


The Board notes that the SMRs of record appear to be copies 
provided by the veteran.  Some of the dates of treatment are 
not legible.  Any copies hereafter provided should be checked 
so that the dates of treatment are legible.  Further, there 
is no evidence of a retirement physical examination in the 
claims folder.  The veteran should be requested to provide a 
copy of his retirement physical examination, if one was done, 
or provide sufficient information so that a copy can be 
obtained.  The veteran should also be requested to provide 
evidence of his leg injury in September 1998 as the available 
records do not show treatment for a leg injury at that time.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty-to-assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured, 
including records from UAB.  

2.  The RO should attempt to obtain all 
of the veteran's SMRs.  Among other 
things, the veteran should be contacted 
and requested to provide legible copies 
of any additional SMRs he may have, or 
identify a source where they may be 
obtained.  Specifically, he should be 

requested to provide a copy of his 
retirement physical examination and 
evidence relating to treatment for a 
right leg injury in September 1998.  

3.  The veteran should then be afforded 
appropriate VA examinations to assess 
the disabling effects of residuals of 
the removal of the malignant melanoma, 
and to evaluate his remaining claims of 
service connection.  All indicated tests 
and studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  Findings should be 
made so that pertinent rating criteria 
relative to the melanoma removal may be 
applied. 

With regard to the prostate, ringing in 
the ears, with dizziness and vertigo, and 
depression claims, the examiner should 
express an opinion as to whether it is as 
least as likely as not that each 
diagnosed condition is related to 
service.  

With regard to the irregular heartbeat, 
residuals of a right leg injury and back 
claims, if there is a diagnosed 
disability, the examiner is also 
requested to express an opinion as to 
whether each diagnosed disability is 
related to service.  As with the other 
service connection issues, each opinion 
should be stated in terms of the medical 
probabilities that the diagnosed 
disability is related to the veteran's 
military service.

All opinions should be supported by the 
evidence of the record and the 
examiner(s) should specifically refer to 
the medical principles and evidentiary 
record relied on in forming opinions.


4.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If not, the 
report(s) should be returned for 
necessary corrective action, as 
appropriate. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  Thereafter, the RO should re-
adjudicate the remanded claims.  (As to 
the rating issue, consideration should 
be given to whether a "staged" rating is 
warranted.  Fenderson, supra.)  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal.  The regulatory 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



